296 Ga. 438
FINAL COPY

  S14Y1387. IN THE MATTER OF TANYA YVETTE BROCKINGTON.

      PER CURIAM.

      This disciplinary matter is before the Court on the Notice of Discipline

seeking a Review Panel reprimand for Respondent Tanya Yvette Brockington

(State Bar No. 259287). The Sheriff attempted to serve Brockington with the

Notice of Discipline but was unable to find her at her address on file with the

State Bar and, therefore, submitted a return of service non est inventus. The

State Bar served Brockington by publication in accordance with Bar Rule 4-

203.1 (b) (3) (ii), but she failed to file a Notice of Rejection, see Bar Rule 4-

208.3 (a). Accordingly, she is in default, has waived the right to an evidentiary

hearing, and is subject to such discipline and further proceedings as may be

determined by this Court, see Bar Rule 4-208.1 (b).

      The facts, as deemed admitted by the default, show that a client hired

Brockington to represent her in an immigration matter. The client paid

Brockington a retainer and funds for a filing fee to prepare and file a “stand

alone” I-601 waiver. Brockington did not realize that an I-601 waiver could not

be filed as a “stand alone,” however, and that an I-130 application must be filed
as a companion to the I-601, which the immigration judge explained to

Brockington at the November 8, 2012 hearing. Brockington subsequently

attempted to file the companion I-130, but neglected to include the filing fee so

that the United States Department of Immigration and Customs Service returned

the proffered filing to her. The client called Brockington several times to

inquire about the status of the matter, but Brockington did not return the client’s

calls. Brockington did not appear at another hearing before the immigration

judge on March 7, 2013 because of her dispute with the client about the amount

of attorney fees required to handle the matter, thus causing further delay in the

federal government’s consideration of the client’s case. Consequently, the client

discharged Brockington and hired new counsel to pursue her case. Brockington

acknowledged service of the Notice of Investigation, but did not respond until

more than 30 days later. By her conduct Brockington has violated Rules 1.2,

1.3, 1.4 and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-

102 (d). The Investigative Panel recommends a Review Panel reprimand as

punishment for Brockington’s violations. The maximum punishment for a

violation of Rules 1.2 and 1.3 is disbarment, and for Rules 1.4 and 9.3, a public

reprimand. In mitigation, the Investigative Panel notes Brockington’s lack of

                                        2
a prior disciplinary history.

      We have reviewed the record and agree that a Review Panel reprimand is

the appropriate sanction in this matter. Accordingly, we hereby order that

Brockington receive a Review Panel reprimand in accordance with Bar Rules

4-102 (b) (4) and 4-220 (b).

      Review Panel reprimand. All the Justices concur.



                           Decided January 20, 2015.

      Review Panel reprimand.

      Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                       3